

Exhibit 10.4



MDU Resources Group, Inc.
2015 Performance Share Award Opportunity Chart


 
 
Threshold
Target
Maximum
Name
Title
Shares
 (#)
Dividend
Equivalents
($)
Shares
(#)
Dividend
Equivalents
($)
Shares
 (#)
Dividend
Equivalents
($)
David L. Goodin
President and Chief Executive Officer of the Company
14,433
31,608
72,164
158,039
144,328
316,078
Doran N. Schwartz
Vice President and Chief Financial Officer of the Company
2,906
6,364
14,528
31,816
29,056
63,633
J. Kent Wells(1)
Vice Chairman of the Corporation and Chief Executive Officer of E&P segment
--
--
--
--
--
--
Jeffrey S. Thiede
President and Chief Executive Officer of
construction services segment
2,528
5,536
12,638
27,677
25,276
55,354
Steven L. Bietz
President and Chief Executive Officer of pipeline and energy services segment
3,020
6,614
15,101
33,071
30,202
66,142
Paul K. Sandness
General Counsel and Secretary of the Company
2,643
5,788
13,215
28,941
26,430
57,882



(1) Mr. Wells received no award due to his resignation effective February 28,
2015.




 
 






